 



Exhibit 10.1

      AMENDMENT NO. 1   PAGE 1 TO JOINT FACILITIES AGREEMENT   JULY 13, 2006

AMENDMENT NO. 1 TO
JOINT FACILITIES AGREEMENT
BY AND AMONG
CENTRAL MINNESOTA MUNICIPAL POWER AGENCY,
GREAT RIVER ENERGY,
HEARTLAND CONSUMERS POWER DISTRICT,
MONTANA-DAKOTA UTILITIES CO.,
A DIVISION OF MDU RESOURCES GROUP, INC.,
NORTHWESTERN CORPORATION,
dba NORTHWESTERN ENERGY,
OTTER TAIL CORPORATION,
dba OTTER TAIL POWER COMPANY,
SOUTHERN MINNESOTA MUNICIPAL POWER AGENCY,
AND
WESTERN MINNESOTA MUNICIPAL POWER AGENCY
JULY 13, 2006

 



--------------------------------------------------------------------------------



 



      AMENDMENT NO. 1   PAGE 2 TO JOINT FACILITIES AGREEMENT   JULY 13, 2006

AMENDMENT NO. 1 TO
JOINT FACILITIES AGREEMENT
     THIS AMENDMENT NO. 1 TO JOINT FACILITIES AGREEMENT (this “Amendment”) is
made as of July 13, 2006 (the “Effective Date”), by and among Central Minnesota
Municipal Power Agency, an agency incorporated under the laws of Minnesota,
Great River Energy, a cooperative corporation incorporated under the laws of
Minnesota, Heartland Consumers Power District, a consumers power district formed
and organized under the South Dakota Consumers Power District Law (Chapter 49-35
of the South Dakota Codified Laws), Montana-Dakota Utilities Co., a Division of
MDU Resources Group, Inc., a corporation incorporated under the laws of the
State of Delaware, NorthWestern Corporation (formerly known as NorthWestern
Public Service Company), a corporation incorporated under the laws of the State
of Delaware, doing business as NorthWestern Energy, Otter Tail Corporation, a
corporation incorporated under the laws of Minnesota, doing business as Otter
Tail Power Company, Southern Minnesota Municipal Power Agency, a municipal
corporation and political subdivision of the State of Minnesota, and Western
Minnesota Municipal Power Agency, a municipal corporation and political
subdivision of the State of Minnesota (each individually a “Party” or “Owner”
and, collectively, the “Parties” or “Owners”).
RECITALS
     WHEREAS, the Parties desire to amend that certain Joint Facilities
Agreement among the Parties, dated as of June 30, 2005 (the “Agreement”), to
reflect changes to clarify construction risk and management governing
responsibility for property damages to the Plants.
     NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound by this
Amendment, the Parties covenant and agree as follows:
     1. Capitalized Terms. Unless otherwise defined herein or unless the context
clearly requires a different meaning, the capitalized words and phrases used
herein shall have the same meanings ascribed to them in the Agreement or the
other Project Documents, as the case may be.
     2. Amendments. The Agreement is amended as follows:
     (a) Section 11.02 of the Agreement is hereby amended and new Sections 12.03
and 12.04 are hereby added to the end of Article XII of the Agreement:
11.02. Insurance. As soon as reasonably practicable after the Effective Date,
the E&O Committees shall jointly develop a plan for purchasing an insurance
policy or policies on a joint or several basis as may be agreed upon, which may
include, without limitation, those types of insurance policies listed on
Schedule 11.02 and any other insurance policies the E&O Committees deem
necessary with respect to the Joint Facilities and the operation of the same
(such policies, collectively, “Owners’ Insurance”). When developing the plan
pursuant to this Section 11.02,

 



--------------------------------------------------------------------------------



 



      AMENDMENT NO. 1   PAGE 3 TO JOINT FACILITIES AGREEMENT   JULY 13, 2006

the E&O Committees shall endeavor, if possible, to recommend the purchase of a
single policy and shall also decide whether to purchase a joint loss endorsement
with respect to the Owners’ Insurance; provided, however, that, except to the
extent of the waiver and release of liability by each Group to the other for
insured property damage pursuant to Section 12.03, each Group shall maintain
insurance against loss or damage from such hazards and risks for which it
provides indemnification pursuant to this Agreement with reasonable limits,
deductibles, self-insured retentions, and such endorsements that are reasonable
under the circumstances. The BSP II Group shall require its contractors and
subcontractors to maintain similar insurance only as it relates to property
damage caused by such contractors and subcontractors to BSP II property. Each
Group shall also provide the other Group with reasonable proof of the same upon
reasonable request from the other Group.
12.03 Waiver and Release of Liability for Insured Property Damage.
     (a) Notwithstanding anything in Sections 10.03, 10.04 or 11.01 of this
Agreement to the contrary relating strictly to indemnification for property
damage and applying only to insured property claims, the BSP I Owners waive and
release the BSP II Owners and their respective employees, officers, directors,
members, engineers, architects, contractors and subcontractors, from and against
any and all claims, rights of recovery, causes of action or liability for
physical damage to the BSP I Plant, the BSP I Joint Facilities or any BSP I
Plant Property to the extent such damage is insured by any form of property
insurance carried by the BSP I Owners and such damage is reimbursed to the BSP I
Owners in accordance with the terms of the policy. Notwithstanding the foregoing
release, if any such damage is caused in whole or in part by negligent, tortious
or willful acts or omissions of the BSP II Owners or its employees, officers,
directors, members, architects, engineers, contractors or subcontractors, then
the BSP II Owners shall be responsible for, and shall pay immediately upon
demand, any deductible amount paid by the BSP I Owners under the relevant
insurance policies under this Section 12.03(a) and shall remain primarily
responsible for any damage to the extent (i) the relevant insurers deny any
claim for coverage under their respective policies, and (ii) if said damage is
covered by the relevant policies but the amount of damage exceeds the policy
limits, the amount of any excess cost required to remedy the damage. In
addition, the BSP II Owners shall be responsible to the BSP I Owners (i) for
lost Capacity and Energy as set forth in Sections 7.04 and 10.04 or any other
non-property damage claim under those Sections, or (ii) for any claims for
bodily injury or personal injury under Section 10.04. If the property insurance
policy covering the BSP I Plant requires consent of the property insurer to the
foregoing waiver and release, then the BSP I Owners shall, prior to the
occurrence of any loss under such policy, obtain such consent in writing and
deliver a copy thereof to the BSP II Owners. Nothing in the foregoing waiver and
release shall be construed as limiting the right of the BSP I Owners to make
claims for recovery under the relevant terms and conditions of

 



--------------------------------------------------------------------------------



 



      AMENDMENT NO. 1   PAGE 4 TO JOINT FACILITIES AGREEMENT   JULY 13, 2006

     any insurance policies relating to the BSP I Plant, the BSP I Joint
Facilities or any BSP I Plant Property.
     (b) The BSP I Owners further agree that the property damage waiver and
release in Section 12.03(a) runs in favor of any employee, engineer, architect,
contractor or subcontractor performing design, engineering or construction work
for the BSP II Owners on BSP II or the Joint Facilities, except that no such
employee, engineer, architect, contractor or subcontractor shall be liable for
any deductibles due and owing out of any insured property damage or for amounts
in excess of the property insurance carried by the BSP I Owners (the payment of
such deductibles and dollar amounts in excess of property damage insurance shall
be, as between the Parties only, the sole responsibility of the BSP II Owners).
     (c) The BSP II Owners shall pay the following: (i) if there is a
significant insured property loss to the BSP I Plant (i.e., a loss in excess of
$5,000,000) that is paid by the property insurer of the BSP I Plant and that is
caused by the operations undertaken in connection with the construction of the
BSP II Plant (a “Material Loss”), then, to the extent the Material Loss causes
an increase in the property insurance premium assessed against the BSP I Plant,
the BSP II Owners shall pay 100% of the amount of such increased premium cost
for each of the three successive years in which such increased premium is
assessed and (ii) during the period of pre-construction and construction
activities conducted by the BSP II Owners pursuant to Section 10.03 (currently
scheduled for June 2007) and for a period of two (2) calendar years after the
first date of Commercial Operation at the BSP II Plant (currently scheduled for
June 2011), the BSP II Owners shall pay to the BSP I Owners 20% of the annual
premium for the commercial property insurance policy that covers the BSP I Plant
(prorated for any partial policy term that occurs during the foregoing period).
12.04 Right to Purchase Extra Expense Replacement Power Insurance. At the
written request of the BSP II Owners, the BSP I Owners shall, at the sole cost
and expense of the BSP II Owners, obtain Extra Expense Replacement Power
Insurance (or comparable loss of use insurance) for the BSP I Plant and/or the
Joint Facilities insuring the BSP I Owners against the additional cost to
replace lost Capacity or Energy suffered by the BSP I Owners as a result of
damage to the BSP I Plant and/or the Joint Facilities that arises out of the
design, engineering, construction, operation, maintenance or repair of the BSP
II Plant or the Joint Facilities undertaken by the BSP II Owners or their
respective employees, officers, directors, members, engineers, architects,
contractors or subcontractors. The BSP I Owners and the BSP II Owners shall
reasonably cooperate with each other and their respective insurance brokers in
connection with the BSP I Owners’ procurement of such insurance. If the BSP II
Owners request in writing that the BSP I Owners pursue procurement of such
insurance, then the BSP II Owners shall reimburse the BSP I Owners for any
direct costs that the BSP I Owners incur in procuring, or attempting to procure,
such insurance. In no event shall the

 



--------------------------------------------------------------------------------



 



      AMENDMENT NO. 1   PAGE 5 TO JOINT FACILITIES AGREEMENT   JULY 13, 2006

BSP II Owners be obligated to pay any premiums or other costs in connection with
the procurement of, or attempts to procure, such insurance unless it has
requested in writing to the BSP I Owners that they procure such insurance. The
final terms, conditions and premium cost for any insurance purchased pursuant to
this Section 12.04 shall be reasonably acceptable to the Owners and the premium
cost of any policy so purchased shall be paid for solely by the BSP II Owners.
If the insurance contemplated by this Section 12.04 is purchased and issued,
then the BSP I Owners agree that the waiver and release of liability for insured
property damage contained in Section 12.03(a) hereof shall apply to the extent
of insurance proceeds paid under such policy.
     3. Continuing Effect; Ratification. Except as expressly amended herein, all
other terms, covenants and conditions contained in the Agreement shall continue
to remain unchanged and in full force and effect and are hereby ratified and
confirmed.
     4. Governing Law. This Amendment shall be interpreted and enforced in
accordance with the laws of the State of South Dakota, notwithstanding any
conflict of law provision to the contrary.
     5. Captions. All titles, subject headings, Section titles and similar items
are provided for the purpose of reference and convenience and are not intended
to affect the meaning of the content or scope of this Amendment.
     6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed to be an original, and
all of which, taken together, shall constitute but one in the same instrument.
     7. Authority. Each signatory to this Amendment represents that he/she has
the authority to execute and deliver this Amendment on behalf of the Party set
forth above its signature.
[SIGNATURE PAGES FOLLOW –
THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 



--------------------------------------------------------------------------------



 



      AMENDMENT NO. 1   PAGE 6 TO JOINT FACILITIES AGREEMENT   JULY 13, 2006

     IN WITNESS WHEREOF, the Parties hereto have caused their names to be
hereunto subscribed by their officers, intending thereby that this Amendment
shall be effective as of the Effective Date.

            OWNERS:

CENTRAL MINNESOTA MUNICIPAL POWER AGENCY
      By:   /s/ Bob Elston         Bob Elston, President             

 



--------------------------------------------------------------------------------



 



      AMENDMENT NO. 1   PAGE 7 TO JOINT FACILITIES AGREEMENT   JULY 13, 2006

     IN WITNESS WHEREOF, the Parties hereto have caused their names to be
hereunto subscribed by their officers, intending thereby that this Amendment
shall be effective as of the Effective Date.

            GREAT RIVER ENERGY
      By:   /s/ David Saggau         David Saggau,        President and Chief
Executive Officer     

 



--------------------------------------------------------------------------------



 



      AMENDMENT NO. 1   PAGE 8 TO JOINT FACILITIES AGREEMENT   JULY 13, 2006

     IN WITNESS WHEREOF, the Parties hereto have caused their names to be
hereunto subscribed by their officers, intending thereby that this Amendment
shall be effective as of the Effective Date.

            HEARTLAND CONSUMERS POWER DISTRICT
      By:   /s/ Michael McDowell         Michael McDowell, General Manager     
       

 



--------------------------------------------------------------------------------



 



      AMENDMENT NO. 1   PAGE 9 TO JOINT FACILITIES AGREEMENT   JULY 13, 2006

     IN WITNESS WHEREOF, the Parties hereto have caused their names to be
hereunto subscribed by their officers, intending thereby that this Amendment
shall be effective as of the Effective Date.

            MONTANA-DAKOTA UTILITIES CO.,
a division of MDU Resources Group, Inc.
      By:   /s/ Bruce T. Imsdahl         Bruce T. Imsdahl,        President and
Chief Executive Officer     

 



--------------------------------------------------------------------------------



 



      AMENDMENT NO. 1   PAGE 10 TO JOINT FACILITIES AGREEMENT   JULY 13, 2006

     IN WITNESS WHEREOF, the Parties hereto have caused their names to be
hereunto subscribed by their officers, intending thereby that this Amendment
shall be effective as of the Effective Date.

            NORTHWESTERN CORPORATION,
doing business as NorthWestern Energy
      By:   /s/ Michael J. Hanson         Michael J. Hanson,        President
and Chief Executive Officer     

 



--------------------------------------------------------------------------------



 



      AMENDMENT NO. 1   PAGE 11 TO JOINT FACILITIES AGREEMENT   JULY 13, 2006

     IN WITNESS WHEREOF, the Parties hereto have caused their names to be
hereunto subscribed by their officers, intending thereby that this Amendment
shall be effective as of the Effective Date.

            OTTER TAIL CORPORATION,
doing business as Otter Tail Power Company
      By:   /s/ Charles S. MacFarlane         Charles S. MacFarlane, President 
           

 



--------------------------------------------------------------------------------



 



      AMENDMENT NO. 1   PAGE 12 TO JOINT FACILITIES AGREEMENT   JULY 13, 2006

     IN WITNESS WHEREOF, the Parties hereto have caused their names to be
hereunto subscribed by their officers, intending thereby that this Amendment
shall be effective as of the Effective Date.

            SOUTHERN MINNESOTA MUNICIPAL POWER AGENCY
      By:   /s/ Raymond A. Hayward         Raymond A. Hayward,        Executive
Director and CEO     

 



--------------------------------------------------------------------------------



 



      AMENDMENT NO. 1   PAGE 13 TO JOINT FACILITIES AGREEMENT   JULY 13, 2006

     IN WITNESS WHEREOF, the Parties hereto have caused their names to be
hereunto subscribed by their officers, intending thereby that this Amendment
shall be effective as of the Effective Date.

            WESTERN MINNESOTA MUNICIPAL POWER AGENCY
      By:   /s/ Thomas J. Heller         Thomas J. Heller, Assistant Secretary, 
      Assistant Treasurer     

 